Citation Nr: 1615951	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-43 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a perforated nasal septum, claimed as a nasal problem, to include as due to exposure to herbicides and mortuary chemicals. 

2. Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and mortuary chemicals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a May
2011 Travel Board hearing. A transcript is associated with the claims file.

The Board previously remanded this claim in December 2011 for additional
development.

This claim was then remanded again in June 2014. The RO was directed to obtain any outstanding records as well as schedule two examinations. Specifically, the Board ordered that the Veteran be examined by an otolaryngologist or, if unavailable, by another appropriate examiner, regarding the nature and etiology of any residuals of a perforated nasal septum. Additionally, the Board ordered that the Veteran be examined by a dermatologist or, if unavailable, by another appropriate examiner, regarding the nature and etiology of any skin disability.  There has been substantial compliance with respect to the Board's directives in December 2011 and June 2014, as will be discussed below.  


FINDINGS OF FACT

1. The Veteran's skin disorder did not manifest in active military service, and has not otherwise been shown to be caused or aggravated by an in-service disease, injury, or event.

2. The residuals of a perforated nasal septum are not etiologically related to the Veteran's service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for the residuals of a deviated nasal septum are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a December 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. Additionally, this claim was remanded in December 2011 and June 2014 to obtain any outstanding records, including from VA, dated since January 2008.   

VA satisfied its duty obtain a medical examination or opinion when required. VA provided an examination regarding the claimed skin disorder in August 2014. VA also provided an examination regarding residuals from a perforated septum in August 2014.  Both August 2014 VA examiners' opinion were adequate, as the examiner reviewed the claims file, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data. Stefl v. Nicholson, 21 Vet. App. 120, 13-24(2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12(2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily' obligated to do so, VA must ensure that the examination provided is adequate). 

The Veteran's May 2011 Travel Board hearing focused on the elements necessary to substantiate the claim; he and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.
See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under
38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked"). The
Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)
(2013) or identified any prejudice as a result of the hearing. As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).
      
In light of the above development, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
      
      
      
      
II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6) (iii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
	
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and law evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Skin Disorder of Feet

Element (1) of service connection requires that there be a current disability. VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 104 F.3d 1328 (1997).   This requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance. Id. at 294, n.3.

Here, the Veteran has a current diagnosis for dystrophic toenails or onychomycosis as documented in his August 2014 VA examination. Therefore, element (1) of service connection has been met. 

Element (2) of service connection requires in-service occurrence of the condition. The Veteran stated at the May 2011 hearing that he noticed fungus on his big toe approximately 12 and a half months after service. He states later in the hearing that he noticed the conditions of his feet five to six years after service. The Veteran also stated that he worked as a mortician during the Vietnam War and frequently walked through wet areas without gloves, masks or boots. He stated that he received treatment in 2009 at a VA clinic in Tampa, Florida. 

The Board notes that the Veteran's January 1973 separation examination shows normal clinical evaluation of the skin and feet. The Board notes that the Veteran also stated to the VA examiner that he noticed his skin and toenail fungus approximately five years after separation. The Board also notes there is no documented medical evidence of this condition during service or after service until at least August 2008.  

The Board considered whether or not the Veteran's skin and toenail fungus would otherwise be service-connected due to his exposure to Agent Orange and/or mortuary chemicals.  

The Board  notes that a VA examiner considered whether mortuary chemicals could be a cause of his skin conditions. The VA examiner noted that, while the Veteran stated he handled bodies in the field without proper protection, he would only have used the chemicals in the mortuary area. The VA examiner also notes that the medical literature does not support mortuary chemicals and/or herbicides as a cause for his skin conditions. 

The VA examiner found that the Veteran's skin and toenail disability was less likely as not to have developed as a consequence of issues or events related to his service. The examiner also notes that the prevalence of onychomycosis affects 4 to 18 percent of the general population and has a wide variety of risk factors. 

The Board has considered the Veteran's testimony and lay evidence. The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between his exposure to mortuary chemicals, herbicides and walking through wet areas in Vietnam without boot protection and his current skin and toenail condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Elements (2) and (3) of service connection have not been met.  The Veteran's service treatment records do not indicate that he experienced skin conditions  during service.  Rather, skin problems first manifested long after service separation.  The Veteran has not submitted any competent evidence linking his skin conditions to herbicide exposure or inservice exposure to mortuary chemicals. Rather, the medical evidence on file discounts a relationship between his current skin problems and service.  Neither dystrophic toenails nor onychomycosis are included in the diseases subject to presumptive service connection due to herbicide exposure for veterans who served in Vietnam during the Vietnam era. 

B. Residuals of a Deviated Septum

Element (1) of service connection requires that there be a current disability. VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 104 F.3d 1328 (1997).   This requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance. Id. at 294, n.3.

The Veteran reported at his August 2014 examination that he developed heaviness of breathing in 1978 and was told he had a deviated septum. He indicated that he was referred in 2006 by VA for an ENT evaluation. In September 2008, the Veteran reported nose bleeds and was referred to an ENT for a septum perforation. The Veteran alleged that he currently has nose bleeds that happen every few months. At the August 2014 examination, the examiner noted that there was a partial obstruction to airflow on the left nasal passage with small amounts of dried blood surrounding the edges of anterior septal perforation. The examiner also diagnosed the Veteran with intermittent epistaxis and nasal congestion which are established potential residuals of perforation of the nasal septum. Based on the presence of a current disability, element (1) for service connection has been met. 

Element (2) of service connection requires in-service occurrence of the condition. The VA examiner stated that he considered the Veteran's assertion that he was told by a VA medical professional that the perforation was from inhaling herbicides and mortuary chemicals. The VA examiner also considered that Material Safety Data Sheets for mortuary chemicals and herbicides indicate symptoms of exposure may have late onset. Additionally, it was considered that the Veteran asserted in a November 2009 statement that he was not always given a protective mask in service but also wore one working as a mortician after service. 

The VA examiner opined that it was most likely that a perforation of the nasal septum occurred in 2008. The examiner notes that the 1973 separation report was silent for nasal problems as well as an August 2006 initial outpatient visit. The examiner notes that the September 2008 ENT visit was when it was noted there was a perforation of the nasal septum. Furthermore, the VA examiner opined that it was less likely as not that the residuals of the perforated septum were etiologically related to his active service. 

The VA examiner opined that it was less likely as not that the perforation itself and the residuals of the perforated septum were etiologically related to his active service. The VA examiner analyzed the Veteran's history and medical evidence and considered the Veteran's reported childhood trauma to his nasal area, reported childhood nose bleeds and history of allergies. The examiner concluded that the Veteran most likely underwent age-related changes combined with "humidity change" which ultimately resulted in recurrence of epistaxis and subsequent perforation of the nasal septum. 

The Board also considered whether or not the Veteran's nasal perforation and residual symptoms would otherwise be service-connected due to his exposure to Agent Orange and/or mortuary chemicals.  

The VA examiner noted that the medical literature does not support mortuary chemicals or herbicides as a cause for the veteran's perforated nasal septum. The VA examiner did also consider the Veteran's reports that he handled bodies in the field without a mask. The examiner notes that the mortuary chemicals would have only been utilized in the mortuary areas. While exposure to these chemical fumes could have contributed to nasal irritation and congestion, the Veteran had many years of occupational chemical fume exposure as a mortician. The examiner opines that that occupation exposure post-service would far outweigh any fume related nasal irritation experienced by the Veteran during his 2 years of military service. 

The Board also considered the Veteran's reported nose bleeds and nasal trauma of being hit in the nose before service. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (presumption of sound condition).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111 ; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). The Board notes that while the Veteran has reported having nasal trauma and nose bleeds as an adolescent, the Veteran did not report any nasal conditions at his entrance examination, during service or within a year of service.

Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111 .

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Here, there is no clear and unmistakable evidence rebutting the presumption of soundness in this case. The Veteran's own self-reported history of nose trauma and bleeds prior to service, alone, does not rise to the level of establishing that he clearly and unmistakably entered service with a nasal problem particularly in light of the normal entrance and separation examination reports and the VA opinion which attributes his current problems to age related changes and humidity not trauma. 

Finally, the Board considered the Veteran's testimony and lay evidence. The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between his exposure to mortuary chemicals or herbicides and current residuals from a perforated nasal septum falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, service connection is not established as both the nasal perforation and residuals of this perforation were neither incurred in nor were aggravated by the Veteran's military service.  


ORDER

The claim for service connection for skin disorder is denied. 

The claim for service connection for nasal perforation and residuals of that condition is denied. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


